Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising  a plurality cycles of layering  and supplying of source gas to a substrate, (CHOI et al., 2018/0301716; AKAE et al., 2015/0031216; Akae et al., 2009/0170345), it fails to teach either collectively or alone, wherein, in the supplying the source gas, the supplying the modifying gas and the supplying the nitriding gas are not performed, wherein, in the supplying the modifying gas, the supplying the source gas and the supplying the nitriding gas are not performed, and wherein, in the supplying the nitriding gas, the supplying the source gas and the supplying the modifying gas are not performed

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-14 are allowed.
Claim #1 and 9
Supplying the source gas, the supplying the modifying gas and the supplying the nitriding gas are not performed, wherein, in the supplying the modifying gas, the supplying the source gas and the supplying the nitriding gas are not performed, and wherein, in the supplying the nitriding gas, the supplying the source gas and the supplying the modifying gas are not performed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV). The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
02/25/2022
/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        February 26, 2022